 656DECISIONSOF NATIONALIndian River Uniform Rental,Inc. and Local 218,Laundry,Dry Cleaning&Dye House WorkersUnion and General Sales Drivers&AlliedEmployees Union,LocalNo. 198,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases12-CA-4320-1 and 12-CA-4320-2June 30, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn March 28, 1969, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner as herein modified.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial,Examiner, andhereby orders that theRespondent,IndianRiverUniformRental,Inc.,FortPierce,Florida, its'These findings are based,in part,upon credibility determinations of theTrial Examiner to which the Respondent has excepted.After careful reviewof the record,we conclude that these credibility findings are not contraryto the clear preponderance of all the relevant evidence.Accordingly, wefind no basis for disturbing these findingsStandardDry WallProducts,91NLRB 544, enfd.188 F.2d 362(C A. 3).'The record contains reliable evidence that,at the time of the respectivedemands,each Union represented a majority of the employees in eachappropriate unit, and that Respondent engaged in unfair labor practices ofsuch a substantial nature as to preclude the holding of a fair and freeelection.N.L R.B.v.GisselPackingCo.,395U.S. 575.In thesecircumstances,we find,inagreement with the Trial Examiner, thatRespondent violated Sec.8(aX5) and(1) of the Act by refusing to bargainwith the Unions.However,we find that the refusal to bargain withTeamsters Local 198 occurred on August 27;the date Respondent sent atelegram to Local 198 expressly refusing to recognize it, and with LaundryWorkers Local 218, the refusal occurred on August 29, the date JamesBailey,the Union's organizer,was personally refused recognition.LABOR RELATIONS BOARDofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: These cases were heardatFortPierce,Florida,onDecember 10-12, 1968,pursuantto charges filed by Local 218, Laundry, DryCleaning& Dye House Workers Union (herein called theLaundry Workers) and by General Sales Drivers & AlliedEmployeesUnion,LocalNo.198,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (herein called Sales Drivers) and;-a, complaint issuedon October 30, 1968.' The complaint,asmembershipcampaigns engaged inby both Unions at itsplant the Respondent had engaged in various acts ofinterference, restraint, and coercion in violation of Section8(a)(1) of the National Labor Relations Act, as amended,and that thereafter the Respondent, in violation of Section8(a)(5) and (1) of the Act, had refused to recognize andbargain collectively with both Unions, the Sales DrivershavingrequestedrecognitiononbehalfoftheRespondent's routemenand the Laundry Workers havingsoughtrecognitiononbehalfoftheRespondent'sproductionand maintenanceemployees.Upon the entire record and my observation of thewitnesses,and upon consideration of the thorough andcompetent briefs filed by the parties, I make thefollowing:FINDINGS ANDCONCLUSIONS1.THE NATURE OF THE RESPONDENT'S BUSINESSThe Respondent,a Florida corporation,is engaged atFortPierce,Florida,in the laundering and renting ofuniforms to industrial customers.During the last12-month period prior to the issuance of the complaint theRespondent purchased and had shipped to its plant fromout-of-State suppliers more than $50,000 worth of goods,materials,and supplies. Upon these facts I find, as theRespondent admits,that it is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act,and that itwill effectuate the policiesof the Actto assert jurisdictionherein.11.THELABOR ORGANIZATIONS INVOLVEDThe Laundry Workers and the Sales Drivers are labororganizationswithin themeaningof Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe Respondent's Acts of Interference, Restraint,and Coercion and Its Refusal To Recognize andBargainCollectivelyWith the Unions, in Violation ofSection 8(a)(1) and (5) of the Act'The charges of the Laundry Workers were filed on September 3 andOctober 4, 1968, and Sales Drivers charges were filed on September 16and October 4, 1968, respectively.177 NLRB No. 20 INDIAN RIVERUNIFORM RENTAL, INC.6571.The Unionssign up a majority of the employees inboth the routemen's unit and the production andmaintenance unitAt least five of the Respondent's seven routemen metwith Eli Schutzer,a representative of the Sales Drivers, onthe night of August 16, 1968.After Schutzer explained tothemen the procedure used in organizing,five routemensigned cards applying for membership in the Sales Driversand authorizing it to act as their collective-bargainingrepresentative.A sixth routeman signed a card on August19.2The Laundry Workers held organizational meetings oftheRespondent'sproduction and maintenance employeeson the nights of August 20 and 22, 1968.James Bailey, anorganizer for the Laundry Workers, told the employeesabout the benefits which his organization had been able tosecure in contracts in the Fort Pierce area and about theprocedure normally followed in organizing employees.With respect to the latter,Bailey explained that he neededto have a majority of the production and maintenanceemployees sign union application cards before he couldask for recognition.At the meeting on August 22 Baileyread to the employees a letter to the Respondent which hehad brought with him in which,after offering to prove theLaundryWorkersmajoritystatus,herequestedrecognition and bargaining as the exclusive representativeoftheRespondent'sproductionandmaintenanceemployees.By the close of the August 22 meeting theLaundryWorkershadobtainedsignedbargainingauthorization cards from 31 of the Respondent's 44production and maintenance employees.In the periodfromAugust 23 to 30 five additional productionemployees signed authorization cards.2. The Unions'requests for recognition andbargainingOn August 17, the Sales Drivers had the followingtelegram delivered to the Respondent's office:JIM BEARDEN,CARE INDIAN RIVER UNIFORM RENTAL 2610ORANGE AVE FT PIERCE FLOGENTLEMAN THIS IS TO NOTIFY YOU TEAMSTERS UNIONLOCAL UNION 198 REPRESENTS A MAJORITY OF YOURROUTE SALESMEN AND REQUEST A MEETING TONEGOTIATE A UNION CONTRACT OFFICIAL LETTER WILLFOLLOW.ELI SCHUTZER TEAMSTERS UNION LOCAL 198 1119WEST FLAGLER ST MIAMI FLORIDAThe envelope containing this telegram was received by theRespondent on August 17, but because Ernest Settle, theRespondent's general manager,was away on vacation itremained unopened until August 20 when Settle called theofficeandwas informed by Grover Leslie, theRespondent'sofficemanager,that a telegram had comeforMr.Bearden.(C.W. Bearden was an absentee ownerof the Respondent's business and was Settle's "boss," ashe testified.)Settle told Leslie to open the telegram. AtthispointLesliecommented that the telegram wasaddressedtoJimBeardenbutSettleneverthelessinstructed Leslie to read it to him. After the telegram hadbeen read to him, Settle advised Leslie to consult with theRespondent'slocalattorney,JohnMcCarty.McCartyrecommended,in view of the statement in the telegram'The seventh driver,Mike Cybuliak, credibly testified that when JohnFitzgerald, the Respondent's assistant general manager,questioned him onAugust 26 or 27 concerning whether he had joined the Sales Drivers hereplied that "all the boys had and [he] did too."that a letter would follow,sitting tight and doing nothingabout the telegram at that time.On August 22 an envelope bearing the return address ofthe Sales Drivers on the front thereof was delivered bycertifiedmail to the Respondent's plant with the notationon it,"Postage Due,4 Cents." It was addressed,like thetelegram from the Sales Drivers which General ManagerSettle had instructed Leslie to read,toMr.Jim Bearden,IndianRiverUniformRental,attheRespondent'saddress.Leslie refused to accept delivery of this letter,because,as he explained at the hearing,"itwas addressedto Jim Bearden and I didn'tknow who Jim Bearden wasand it had postage due."On the night of August 22 the Laundry Workers sentby certifiedmail the letter requesting recognition andbargainingwhichOrganizerBaileyhad read to theemployees at the meeting that evening.Itwas addressedtoMr.Jim Bearden,Indian River Uniform Rental, at theRespondent'saddress.The envelope bore the LaundryWorkers name and return address on the front thereof.Two days later the unopened envelope was received backat the Laundry Workers unopened,marked"Refused."On August 26 the Sales Drivers sent another letter totheRespondent requesting recognition and bargainingidenticalwith the one which had been refused by theRespondent.It is as follows:August 26, 1968Mr. C. W.BeardenIndian River Uniform Rental2610 Orange AvenueFortPierce, FloridaDear Mr. Bearden:This is tonotifyyou that a majority of youremployees in the collective bargaining unit describedbelow have designatedGENERAL SALES DRIVERS& ALLIED EMPLOYEES UNION LOCAL NO. 198as their exclusive collective bargaining representative.In view of such designation,we demand recognition forpurposes of collective bargaining,as the exclusiverepresentativeofsuchemployees.The collectivebargainingunit in which we demand recognition;-onsists of the route salesmen.,We request a meeting between your company andoneofourrepresentativesforthepurposeofnegotiating a collective bargaining agreement.Pleasenotify us when such meeting will be convenientfor you.We are willing to permit a neutral person to check ourauthorization cards at the time of such meeting for thepurpose of verifying our majority status.In the event of any discrimination against any ofyour employees because of their union activities, or inthe event of your refusal to bargain with us,we willtake prompt action to remedy such discrimination orrefusal to bargain.Respectfully yours,Eli Schutzer, Sec.-Treas.and BusinessManager.CERTIFIED MAIL-RETURN RECEIPT799868The LaundryWorkers also sent a second letterrequesting the opening of bargaining negotiations. Thisletter,which was mailed on August27, 1968,is as follows: 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 27, 1968Mr. C. W.BeardenIndianRiver Uniform Rental2610 Orange AvenueFortPierce,FloridaDearMr. Bearden:Local 218, Laundry, Dry Cleaning and Dye HouseWorkers Union has been authorized by the Majority ofthe employeesin the maintenanceand production unitof your plant in Fort Pierce, Florida,excluding RouteMen,RouteSalesmen,OfficeClericalEmployees,ProfessionalEmployees,Guards,and Supervisors asdefined in the National Labor Relations Act asamended, to represent them for purposes of collectivebargaining in respectto rates of pay and conditions ofemployment.ThisUnion is prepared to promptly prove itsmajorityand is requesting a meetingwith you at a timeand place agreeable to do so and to undertake collectivebargainingfor the employeesin this maintenance andproduction unit, to achieve a contract between theUnionandyourCompanycoveringwages andconditions of work.Please givethisyour prompt attention and let ushear from you immediately.Yours very truly,Paul Jones,Business Agent.James L. Bailey,Organizer.CERTIFIED MAIL-RETURN RECEIPT7998673.TheRespondent's efforts to counteract the Unions'organizing activitesa.Coercive conversations with routemenAssistant General Manager Fitzgerald:As noted above,the Respondent learned that the Sales Drivers claimed torepresent a majority of its routemen on August20, whenOfficeManager Leslie opened the telegram requestingrecognition and bargaining.Within the next 24 hoursAssistant General Manager Fitzgerald,who was in chargeof the plant in General Manager Settle'sabsence,questioned four of the Respondent'sseven routemenconcerning whether they had signed up for theUnion. AsFitzgerald admitted,all four routemen told him that theyhad.And,as found below, during this period IvanHarbor,theRespondent'ssalesmanager,who was incharge of the Respondent'sroutemen,also engaged inquestioning concerning union affiliation.Fitzgerald,after questioning Lyle Lamb about his unionaffiliation,added,as Fitzgerald in substance admitted,that "he didn'tthink it would do [him] any good bysigning a union card, they wouldn'tbe able to help us."Fitzgerald had a longer conversation on August 20 withDriverEnochMyers about the Union.AfterMyersacknowledged to Fitzgerald that he had signed a unioncard,Fitzgerald went on to say, as Myers testified:Well, you realize if you get the union that probablysome of the Company benefits,the little things that wedo for you will be taken away from you such as drivingthe trucks home at night and the little contests that wemight have,all that would be taken away from you.Fitzgerald then recounted to Myers an experience whichhe had had as a union member years before, in whichafter participating in a strike and picketingfor about 10weeks and "damn near starv[ing] him and hisfamily todeath," the union settled for a few cents an hour raise.Before closing the conversation Fitzgeraldmentioned,Myers testified, that he knew that "if the Company had topay union scale they would probably have to close down."Fitzgerald admitted having a conversation with Myerson this occasion along the lines testifiedto byMyers, andhe placed a different emphasis on his words, stressing thatthe detriments which he stated the employees would sufferas a result of union affiliation would be the consequenceof the Respondent's yielding to the Union's demands. Forreasonsmorefullyexplained below, I conclude thatMyers' version of the conversation with Fitzgerald isentitled to credit.Fitzgerald talked to routeman Richard Coker about theUnion on August 21. In Coker's words:Mr. Fitzgerald approached me and asked me if I hadheard anything about the union and I told him I hadand he asked me if I had heard much and I told him Ihad heard quite a bit. He said that he had heard arumor that the union was trying to organize the plantand I told him it was no rumor, that Mr. Grover Lesliehad received a notice from the union that 51 percent ofthe drivers had signed up for the union.Mr. Fitzgerald asked me if I had signed up and Itold him "Yes." He asked me didn't I know I couldlose my job for this? and I told him, "No," I couldn'tbecause for the reason that I had admitted to him thatIdid sign acard for theunion andsubsequentlyprotected my job rights.Fitzgerald, following the pattern of his talk with Myers,then told Coker the same story about the unsuccessfulstrikeinwhichhehadparticipatedyearsearlier.Fitzgerald concluded his talk with the following, as Cokertestified:He told me that he didn't think that the Companycould afford at this time for the union to come in. Toenforce union wages would be to break the Companyand we would all be out of a job, they would have toclose the door.We would be out looking for anotherjob.Fitzgerald remembered this conversation with Coker anddenied making any threats againstCoker,asserting thathe merely questioned Coker concerning what he hoped togain from union affiliation. For reasons discussed below Ibelieve Coker's testimony regarding this aspect of the casein preference to Fitzgerald's.That same day, August 21, Fitzgerald also questionedrouteman William Wegener as to whether he had signed aunioncard.WhenWegener admitted that he had,Fitzgerald related the same sad experience he had earlieras a member of a union that he had told to Myers andCoker.ThenFitzgeraldcommented,accordingtoWegener, "You understand you could be discharged forthis and probably will be fired." Wegener replied, as hestated, "You have to be kidding."Fitzgerald deniedWegener's testimony above quoted.Fitzgerald's version is as follows:Iasked Bill if he had heard anything about the unionand he said, "Yes," and I asked if he had joined it andhe said, "Yes," and I asked him what he hoped to gainfrom it and Bill in his usual way just gave a bigboisterous laugh and I walked away.As stated below, I find Wegener's version more in accordwith the probabilities of the situation. INDIAN RIVER UNIFORM RENTAL, INC.On August 26 or 27 Assistant General ManagerFitzgerald asked the fifth routeman,Mike Cybuliak,whether' he had joined the Union.When Cybuliakadmitted that he had, and added that "all the boys had,"Fitzgerald stated, as Cybuliak testified, that "if we joinedthe Union, . . . the boss would let us go and replace us."According to Fitzgerald, Cybuliak gave him no answerwhen he; asked him if he had joined the Union "and theconversation faded there." I believe Cybuliak.In re4ching the conclusion that Cybuliak, and Myers,Coker, and Wegener, as well,are entitledto credit inpreference to Fitzgerald, I have been influenced by thefact that; the testimony of all four routemen who testifiedtothreatsbeingmade by Fitzgerald indicates thatFitzgerald followed a similar pattern in his approaches tothe routemen. And, as found below, the testimony of fourof the production employees who testified that they werethreatened by Fitzgerald indicates that Fitzgerald followeda similar pattern of conductin talkingwith them abouttheUnion. Fitzgerald admits that he related his storyabout the unsuccessful strike in which he participatedyears earlier to a number of the employees. It isnoteworthy that six employees in all attributed threats ofpossible loss of employment to Fitzgeraldinalmostidentical form, i.e., after the employee admittedsigning aunion card, Fitzgerald asked, "Do you know this couldcause you to lose your job." Two other employees testifiedto threats of loss of jobs by Fitzgerald in other forms.Three employees testified that in his conversations withthem he used the same high dues pitchagainst theUnions.Since the witnessesin this casewere sequesteredand noneof the employees heard any other witness testify, theuniformity of the testimony of the employeewitnesses issignificant.To accept Fitzgerald'sdenials inthe face ofthisdegree of uniformity in the testimony would betantamount to concluding that a substantial group of theRespondent's employeeshave engaged in a scandalousconspiracy to perjure themselves. I have observed theemployee witnesses on the stand and have no hesitancy insaying that in my opinion sucha conclusionis out of thequestion.This is not to say, however, that all of thetestimony of employeewitnesses is entitledto credit. Asfound below, I have found it necessary to discredit all ofthe testimony of one of the employee witnesses and haverejectedportions of the testimony of other employeewitnesses.SalesManager Harbor.'On August 26 Ivan Harbor, theRespondent's sales manager,also had a conversation withrouteman Wegener about the Union. Harbor, who was inchargeof the Respondent'sroutemen,hadknownWegener for several years. Prefacing his remarks with thestatement that he wanted to talk to him "as a friend,"Harbor, after mentioning the fact that the routemen hadjoined the Sales Drivers, asked him why the men haddecided 1lo join.Wegener mentioned,amongother things,job security and the lack of attention to the routemen'scomplaints.According to Wegener, Harbor disputed hisassertion, that the routemen's complaints were beingignored, and that the Respondent was "trying to dobetter," and went on to say, according to Wegener, that"a union hadno business cominginto the Company andtrying to run it."Wegener added that Harbor also stated on thisoccasion that "as far as he knew, the Company or himselfwould not allow the Unionto come in."While admittingaskingWegener what the men "expected to get from theUnion,"Harbor denied sayinganythingabout theCompany notallowing a union intheplant.In an659affidavit given a Board investigator about 2 weeks afterthis conversation,Wegener mentioned that "the Unionhad no right to take over a Company" but failed tomention Harbor's alleged statement about the Company'snotallowingaunion to come in. Under all thecircumstancesIconcludethatthislatterwas anelaboration byWegener which went beyond Harbor'sactual statement on this occasion. I find that Harborconfined himself to stating at this time that "the Unionhad no right to take over a Company."OfficeManager Leslie:OnWednesdaymorning,August 28, Wegener went into the Respondent's office togethispaycheck.Observing him there, Leslie toldWegener that he wanted to talk to him a minute,"personally."According to Leslie's own testimony, hetoldWegener in effect that he was hurt, after havinglistened patiently to the men's complaints for 3-1/2 years,to have the men turn to a union the moment he had lefttown (Leslie had been on leave the week the men signedcards for the Sales Drivers). Leslie's testimony continuesthat he then asked Wegener, as follows:Bill,justformy own personal information, whatbrought this on? What have we done or what have wenot done that would bring - cause you to go to theunion?" and he didn't say much for a minute and Isaid,"Well, is it job security or what is it?" I said,"Bill, it bothers me because we have been real close andwe have had many long conversations.".and hesaid,"Well, it's security.We would like for theCompany to participate in the insurance program andon the hospitalization," and I said, "Well, Bill, we arepaying part of that," and he said, "You are?" I said,"Yes. You are not paying the full part of the policyBlue Cross-Blue Shield, the Company is paying."He said, "Well, we would like a retirement programand paid holidays and this business of not being able totake a vacation except during the summertime," and Istarted to counter it with repeating the conversationthatMr. Settle and I had had several months before inregard to these things, about these problems ofvacation, and I started to say it and then I said, "No,I'm not goingto say it, Bill, because it sounds like Iam trying to argue out of this because I don't knowwhat the Company is going to do. I'm in no position tosay that we will accept the union or fight the union. I'mnot in any position in authority to say."'b.Coercive conversationswithproduction employeesSalesManager Harbor:Linda Hobbs, who worked inthestockroom,hadmuch closer contact with theroutemen than a typical production employee. Harborasked Hobbs around August 21 whether she had "heardanything about the union or anything pertaining to it."She replied that she "had heard some rumors." Harborthen pressed Hobbs further, asking her "if [she] was sure[she] hadn't heard anything about it or who was trying toorganizeit."Hobbs told him, "No." Harbor confirmedthe truth of Hobbs' testimony, stating "she said that shehad heard some rumors, but she did not know who was inthe union at all."'Wegener's account of this conversation is to the sameeffect except thathe attributed to Leslie an expressrequest thatWegener tell him what"could be done to discourage the union movement " In my opinion, in sotestifyingWegener was expressing his conclusion concerningLeslie'spurpose in having this long "personal"conversationwithWegener. I creditLeslie'sdenial thathe expresslyaskedWegenerwhat could be done todiscourage the union movement 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistantGeneralManager Fitzgerald:According tothe credited testimony of Barbara Cannon, Fitzgeraldasked her on August 21 "if we had been talking about theunion."Cannon answered in the affirmative. Fitzgeraldalso inquired as follows:He asked us who had talked to us about the unionand he asked us if it was Dick Coker or all of thedrivers and I told him, "All the drivers."Fitzgerald went on to sayWell, if the union was to come in that we wouldn't beallowed any breaks, we wouldn't be able to go intotown, we wouldn't be able to talk, and there would beno overtime. That the union would hire other people towork instead of us on overtime. That he was goingto ... "suggestto the boss" to put on two or three newtrucks and two or three new drivers and cut the regulardrivers'routes inhalf and tell them to build them backup again,and if they couldn't build them back up againtheywould have a reason to fire them.Fitzgerald concluded with his favorite story about his pastexperiencein belonging to a union.Cannon's testimony inthis regard is as follows:He said that he received $12 a week while they were outon strike and when they went back they only got 3 or 4cents an hour raise,that it wasn't the same any more.The plant wasn't as friendly and they weren't allowed toleave their machines and he said when he wanted to quitthe union, theymade surethathe was outof a job.Fitzgerald admitted questioning Cannon about whethershehad joined the LaundryWorkers, about whichemployees had talked to her about that organization, andas to the benefits she expected to gain from her unionmembership. Fitzgerald also conceded that he had told herabout his past experience as a member of a union.However,Fitzgeralddeniedmaking the remainingincriminating statementsattributed to him by Cannon.The Respondent strenuously urges that Cannon is anincredible witness.While I believe that Cannon was inpart confusing statements made to her by Fitzgerald onAugust 21 with those made a week later in the presence ofPetrinniaMcBride,Iconclude for the reasons statedabove that Cannon is a more reliable witness thanFitzgerald.Cannon'stestimony concerning Fitzgerald'sproposed suggestion"to the boss"about cutting theregular routemen's routes inhalf has theringof truth to itand in my opinion is not the kind of a threat that anemployee would be likely to fabricate. Under all thecircumstances I credit Cannon's testimony.On August 23 or 24 Fitzgerald approached ChristineJones as she was shaking pants in the laundry and askedher whether"she knew anything about a union." WhenJones said no, Fitzgerald commented, according to Jones,.. well, if I joined the Union, it would cost so muchmoney to be in a union that I wouldn'tmake nothingafter I joined...."Fitzgerald denied having any conversation with Jonesabout a union.However,Fitzgerald admitted talking to anumber of other employees about the Union and askingthem whethertheyhad signed cards.4 As found below, twootherproductionemployees,BarbaraCannon andPetrinniaMcBride, testified to similar statements beingmade to them by Fitzgerald about the high cost of joiningand remaining members of the Laundry Workers. I creditJones'testimony.'Among these is Phil Hamilton,a production worker,who is nototherwise mentioned in this DecisionPetrinniaMcBride testified that on one occasion, whichI find to be about August 23,' Fitzgerald walked up to theworktable where she and Barbara Cannon were standingawaiting their next work assignment and started talkingabout the Union. In the course of this conversationFitzgerald stated that "there would be a fee of about $50and dues would be high." Cannon's testimony is to thesame effect.As the conversation ended, Cannon askedFitzgerald where they should go next. Fitzgerald replied,as Cannon testified, "I would tell you where to go excepttheunionwould get mad." Fitzgerald admitted thetestimony about the latter part of the conversation, butdenied having any conversation with either McBride orCannon about the high cost of joining the LaundryWorkers. In view of the mutually corroborative testimonyofMcBride and Cannon, the testimony of Jones thatFitzgeraldmade a similarstatement to her, and mydoubts about Fitzgerald's credibility, I find that Fitzgeraldmade the statments to McBride and Cannon which theyattributed to him.LillieThomas testified that on August 23 Fitzgeraldcame up to her at her worktable and asked her whethershe had signed a union card.After sheanswered,"Yes,"Fitzgerald stated, "Do you know you could lose your jobby signingthecard?"Fitzgeralddenied having anyconversation at all with Thomas about a union. For thereasons stated above, I do not credit Fitzgerald'sdenialand find the facts to be as statedby Thomas.Margaret Jenkins testified that about August 26 or 27Fitzgerald approached her at her work in the plant andspoke to her about the Union. The portions of thetranscriptquoted below set forth Jenkins' account ofFitzgerald's remarks on this occasion:Q. Do you recall what Mr. Fitzgerald said?A.Well, he asked me had I heard anything about aunion being organized and I asked him what he meant.He said he had heard that some cards had been passedout and signed and I must know about it and he askedme had I signed a card and I said,"Yes."Q. Do you recall whether he said anything else?A. He asked me if I knew that it was a cause that Ilose my job for signing a card.Q. Do you recall whether or not he said anythingregarding numbers of people who had signed?A. He said he had, you know, he thought that themajority of the girls were signing up. He had heardthat.Q. (By Mr. Jacobs) Was there anything further saidin that conversation, ma'am, between you and he?A.No more than telling me that he had workedunder a uniononce and the union had good points andbad points.Fitzgeralddenied having any such conversation withJenkins. I conclude, however, that Fitzgerald had so manyconversations with employees about the Union that hecould not accurately remember which ones he had talkedto and which ones he had not. Jenkins impressed me as astraightforwardwitness.Her account of Fitzgerald'sconduct on this occasion follows the pattern testified to byanumber of other witnesses. Accordingly, I creditJenkins' testimony.'McBride testified that this conversation occurred "a week after the20th." In view of the fact that McBride was on vacation the weekbeginningAugust 27, 1 conclude that McBride was in error about the dateof this conversation. INDIAN RIVER UNIFORM RENTAL, INC.661Loretta Leisen testified upon cross-examination by theRespondent's counsel that about 4 p.m. on August 29Fitzgerald had the following conversation with her at thefolding table:He asked me first if I had joined the union andbefore I could answer him he asked me if I had signeda card and I said, "Yes."*He said, "Do you know you can lose your job?" andInever answered him.GladysCoker's testimony fully corroborates Leisen's.Thus Coker testified that on August 29 she overheardFitzgerald question Leisen aboutsigning acard and heardhim warn her, when she responded yes, "Do you knowthat you could lose your job."Leisen also testified that at breaktime earlier thatafternoon Fitzgerald had had a conversation with her,Georgia Beard, and Stockroom Supervisor Robert Roush.In Leisen's words, Fitzgerald. started to talk about the strike, when he was upnorth and he said that he got $12 a week while theywere out and when they back started in he only got 8cents, on the hour and he quit and he said if the uniongot in the plant that the girls wouldn't be able to leavetheirmachines to go to the bathroom or to get a drinkof water when it was hot.Fitzgerald could not recall having a conversation withLeisen,Beard, and Roush on August 29. However, thetestimony of Roush, a witness for the Respondent,confirms the fact that these individuals did have aconversation on that day.In view of Fitzgerald's faulty memory in this regard, Ihave serious doubts as to the weight to be given toFitzgerald's denial that he warned Leisen that she wouldbe unable to leave her machine if the Union came in andhisfurtherdenial that he related to Leisen on thisoccasion his oft-repeated story about his past unhappyexperience with a union during and after a strike. Leisen'saccount of Fitzgerald's story contains sufficient details tobe convincing and it jibes with the story Fitzgeraldadmittedly told other employees.While Roush deniedhearing any of the comments attributed to Fitzgeraldduring this breaktime incident, Roush was unable to recallwhat was said during this conversation, except for aquestion concerning the health of Beard's baby. At thetime of,the hearing Roush was a newly hired "supervisor"in the stockroom and as such was hardly the "neutral"witness which the Respondent characterizes him to be.Weighing all the pros and cons concerning this breaktimeconversation, I conclude that Leisen's testimony regardingit is entitled to credit.With respect to the later conversation that day in whichLeisen attributed to Fitzgerald the threat that she couldlose her job because of the Union, Fitzgerald admittedthat he had asked Leisen if she had joined the Union, buttestified that after Leisen said yes, "the conversation fadedthere, and I let the matter drop." The Respondent notesin connection with Leisen's testimony in this regard thatshe failed to mention this threat in a statement given to aBoard investigator less than 2 weeks after the event.Ordinarily such an omission would raise considerabledoubt in my mind concerning the truthfulness oftestimony concerning such a serious threat. However, inviewofthefactthatLeisen'stestimony is fullycorroborated by that of Gladys Coker, the fact that thethreat to Leisen, according to Leisen and Coker, followedthe same pattern as those ascribed to Fitzgerald by threeother employees, and my serious doubts about Fitzgerald'scredibilityingeneral,Iconclude that Fitzgerald didthreaten Leisen on this occasion with the possible loss ofher job because of the Union.'General Manager Settle:Settle had left on his vacationon August 16. When he called in to the plant on August20 the Sales Drivers' telegram was read to him. Settlereturned earlier than he had originally expected on theevening of August 27 and called Office Manager Lesliethatsame night.Leslie briefly told him of the unionactivityat the plant and that routeman Coker hadadmitted at the sales meeting that he was the "instigatorof theorganizingactivities."Early the next morning Settle called Coker into hisoffice.(Settleand Coker were both members of theMormon Latter Day Saints Church.) Settle opened thediscussionby asking whether Coker understood andbelieved in the brotherhood of the priesthood. (Settleexplainedat the hearingthat their church has no paidministery and that all male members of the church aremembers of the priesthood.) After Coker answered in theaffirmative, Settle replied, as Coker testified:"Well, you have violated the ethics of the priesthood,you have betrayed me." He said, "I returned last nightand talked to Mr. Leslie on the telephone and he tellsme that you are the ring leader that has organized theplant against me." Hesays, "This is what I am talkingabout."He says, "You are a Judas to me, you havebetrayed me, you have betrayed my family. If the unioncomesin," he says, "I will lose my job, I will lose myhome, I won't be able to send my daughter to college. Iwill have to take my son off his church mission." Hesaid,"This is what you have done to me, this is howyou have betrayed me."'Settle then asked Coker, "How many drivers are signedup?"Coker said, "all seven." Settle inquired, "Well,why!"Cokermentioned "job security,"Fitzgerald's"antics," and a desire for a "few other incidental things."The conversation continued as follows, according toCoker:He asked me what they were so I told him,"... eversince I have been back to work the route men havewanted anair-conditioned office in order to do theirwork, their paperwork. They wanted a simple thing likea light in theunloadingarea and this type of thing." Sohe said, "Well, what size of office would you men liketo have?"and Itold him the size of the office and hesaid,"Well, I can fix that up with just a couple hundreddollars."He said,"You have got it. What else do youwant?"*'TheGeneralCounsel contends that Fitzgerald threatened LouiseBowick that if anybody signed a union card they would be replaced Thiscontention is based upon Bowick's testimony to this effectHowever,Bowick's testimony varies considerably from the account given a Boardinvestigator about 2 weeks after the event. And other employees who wereadmittedly in the immediate vicinity when the alleged threat was made,failed to support Bowick's testimonyAt least one of these, MargaretJenkins, showed no hesitancy about attributing threats of discharge toFritzgeraldUnder all the circumstances I do not credit Bowick'stestimonyThe allegations of the complaint based on Bowick's testimonyare hereby dismissedSettle's testimony concerning this portion of the conversation is inaccord. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said,"As far as the light goes, this is just amatter of a couple of dollars." ThenI said,"Well, thisis fine.What aboutwages?" and he said, "Well, youknow that we are a growing company and last year wedidn'tmake much money. We only cleared about$5,000,but as soon as the company gets on their feetand gets money coming in, we are going to put themoney back into the company. I have got four or fivethings that I want to do for the route men and I wantto improve their working conditions,et cetera."After reminding Coker of how good he had been to himin the past and of the times he had saved Coker's job atthe plant for him, Settle asked Coker- if [he]was too involved with the union,could [he]help him, could[he]make a reversal and help him getrid of the Union.When Coker answered that he did not know,Settle wenton to say thatif [he]could help him get the union off his back,that hecould have most any job that [he] wanted ....rCoker turned the discussion to "the girls in the back"and the following conversation ensued, as Coker testifiedwithout contradiction:[Settle] said,"What about them?" I said,"Well, whatabout the girls in the back?"He said,"We aren'ttalking about them,we are talking about the drivers,"and I said,"Well, don't you know, haven't you heard?"and he said,"No, what?"I told him, I said,"didn'tMr. Leslie tell you the girls were signed up in the back,about 90 percent for the union?" and . . . he tilted hischair back and looked at the ceiling and he said, "Oh,my God, No!"He asked"Why?" and I said, "Well,because ofFitzgerald.The girls signed up because of Fitzgerald,"and he said,"Well, would it help if I fired Fitzgerald?"I said,"Well, I don't know, it would be a good start,"and he said,"Well, I'll see about this."We didn't talkabout the girls too much.Ibelieve he then told me that our conversation wasstrictly between us as friends and as fellow priesthoodbearers in the church and that he expected to keep myconversation with him in strict confidence and asked mewould I do the same, which I said,"Yes."Settle received a telephone call at this point and theconversation was abruptly terminated.Settle also had a conversation with routeman MikeCybuliakon August28.As Cybuliakwas passing Settle'soffice, Settle called him in.After discussing the matter ofpayingCybuliakfor some extra work which he had done,Settle turned the discussion to the union activity thengoing on in the plant. According to Cybuliak, thefollowing conversation then occurred:He asked me if I could help him because he was inplenty trouble and I asked him in what way I couldhelp and he said,"You boys haveall been joining theThe above quotations are from Coker's testimony.Settle admitted thathe had mentioned in this conversation that the Sales Drivers had petitionedforan election and stated that Coker"voluntarily gave[him] hisassistance." In Settle'swords,Coker stated " 'Well, I will do all I can tohelp,' or something to that effect."When asked by the General Counsel"Didn't you,in fact,ask for his help in return for the favors that you haddone him in the past?"Settle answered,"Idon't think I did in a directstatement."In my opinion a realistic evaluation of the testimony of Cokerand Settle on this point requires acceptance of Coker's version that Settlesought during this discussion to obtain Coker s help in getting rid of theSales Drivers.Itmay be that the request was put in more veiled termsthan Coker's testimony indicates,but I have no doubt that a request forsuch aid was conveyed by Settle to Coker on this occasion.union andIwant somebody to help me out." I says, "Idon't know if I can help you at all." He said, "Whenyou come to vote, vote no." He says, "Nobody willknow about it," and he says, "That will help me quite abit."Settle testified that it was Cybuliak who started talkingabout the Union by saying that he was the last one to signa card. According to Settle, he told Cybuliak:Well Mike,I can't talk to you about this ... The onlything I can say to you, Mike is that I loaned you thismoney and I helped you out.Ido not believe Settle's testimony. According to Coker,Settle had sought his help in combating the Sales Drivers,using the same approach of reminding him of past favorsaccorded him. Settle's own testimony tends to confirmthat he made a similar appeal to Cybuliak. I creditCybuliak's testimony which is quoted above.c.The Respondent's announcementof drasticpenalties against the routemenfor talking toproductionand maintenanceemployeesTheRespondent usually holds ameetingof itsroutemen onMonday mornings. Fitzgerald does notusuallyattend,but he attended the meeting on themorning ofAugust 26. Harbor opened the meeting byaskingthat the routemen not interfere with the girls in theback because they were behind schedule. Harbor stated atthis time that if any of the men had a problem withshortages, they should look up a supervisor.Harborcommented that this rule had been in effect for some timeand that a violation of the rule could constitute groundsfordismissal.At this point Fitzgerald interjected asfollows, as he testified: "I will emphasize the fact a littlebit stronger. If you don't stop it, this will be cause forimmediate dismissal."Both Lamb and Wegener protested this requirement,asserting that they needed to talk to the girls in order toserve their customersproperly.Wegener charged that"this has all come about due to the fact that we arewanting a union."'OfficeManager Leslie joined thediscussion at this point and denied this,asserting that theRespondent had spoken to the routemen about disturbingthe production employees before. Lamb heatedly accusedFitzgeraldofbeingresponsiblefortheirshortageproblems,andWegener asserted that Fitzgerald didnothing but give the men a "hard time"when they wentto him with such problems. Coker jumped up and said, asLeslie testified,"Let's calmdown.We all know what they are after.They are wondering if we are union and, well, we are.You are wondering about the people in the back, theyare, too.Idon't want you to blame anybody but me, itismy doing and I am behind the whole thing."The General Counsel contends that the Respondent onAugust 26 promulgated for the first time a ruleprohibiting the routemen from talking to the productionemployees in order to thwart the organizational efforts ofthe routemen amongthe productionandmaintenanceemployees. The evidence indicates, however, that while theRespondent did not have a formal rule banning talking tothe production employees, it had over the past severalyears spoken to routemen at widely scattered intervalsabout talking to the"girls in the back."'This is the testimony of Claude Clark,the former general manager ofthe plant,who at the time of the hearing was serving as a routeman. Clarkwas not included in the stipulated appropriate unit of routemen,however INDIAN RIVER UNIFORM RENTAL, INC.The question remains whether the Respondent inthreatening to enforce the ban at this time was motivatedby a desire to forestall any further spread of theorganizational activities which it knew were going on inthe plant. The Respondent learned from the telegramaddressed to Jim Bearden which was opened on August 20that a majority of theroutemen had signedcards for theSales Drivers and that the Sales Drivers were demandingrecognition. An envelope bearing the return address of theSales Drivers also addressed to Jim Bearden,which theRespondent had ample reason to believe was theconfirmatorylettermentioned in the telegram, wasreceived by the Respondent on August 22 and refused.Another envelopebearing the return address onthe frontthereof , of theLaundryWorkers,andsimilarlymisaddressed to Jim Bearden, was refused by theRespondent on August 23. Even though this letter fromthe Laundry Workers was refused by the Respondent, thesimilarity in the addressing of the envelopes-both wronglyaddressed to Mr. Jim Bearden-was enough to suggest totheRespondent,inmy opinion,that its production andmaintenanceemployeeswerealsoinvolvedintheorganizingactivities,and that perhapstheLaundryWorkers wasalsoseeking recognition.Although theroutemen frequently had occasion to seek the help of theproduction employees in locating missing garments, theRespondent had not in the 2 years Harbor had been at theplant ever taken any disciplinary action against routemenfor talking to the production employees. The Respondent'sentire course of conduct in this case plainly shows itsdesire to avoid bargaining with either Union.Under allthecircumstancesIconclude that the Respondentannounced the drastic penalty of discharge for anyroutemen found talking to production employees in anattempt to stop the further spread of the union movementin the plant.4. The Respondent's refusalsof the Unions'requestsfor recognition; the Laundry Workers strike threata.The Sales Drivers requestAs found above, the Sales Drivers first requestedrecognition on behalf of the Respondent's routemen in itstelegram of August 17 which was opened and read by theRespondent on August 20. After its first confirmatoryletterwas refused by the Respondent on August 22, theSales Drivers on August 26 sent a second letter requestingrecognition and scheduling of a date for a bargainingmeeting.On August 27, the Respondent answered this letter withthe following telegram:YOUR TELEGRAM OF SATURDAY, AUGUST 17, ADDRESSEDTO JIM BEARDEN AT INDIAN RIVER UNIFORM RENTAL ANDRECEIVED AUGUST 19, IS ACKNOWLEDGED. LETTERADDRESSEDTOHIMWITHPOSTAGEDUEWASERRONEOUSLY RETURNED. NO JIM BEARDEN ASSOCIATEDWITH COMPANY, PRESUME YOU MEAN C. W. BEARDEN.FOR SEVERAL REASONS INDIAN RIVER UNIFORM RENTALDOUBTS THAT YOU REPRESENT AN UNCOERCED MAJORITYOF OUR EMPLOYEES IN THE APPROPRIATE UNIT. SINCEYOU HAVE FILED REPRESENTATION PETITION WITHNATIONAL LABOR RELATIONS BOARD, THE CERTIFICATIONPROCEDURES PROVIDED BY THE NLR ACT WOULD SEEMAPPROPRIATEMEANSOFSETTLINGQUESTIONOFREPRESENTATION. ' s"Although theSales Drivers had not mentioned in its letter the filing ofa certificationpetition with the Board,the Respondent had by this time663b.The Laundry Workers requestAs found above, the Respondent refused to acceptdelivery of the Laundry Workers original letter requestingrecognition on August 23. The Laundry Workers mailed asecond letter requesting recognition and bargaining onbehalf of the Laundry Workers on August 27, which waspresumably received by the Respondent on August 28.About noon on August 29, James Bailey, an organizerfor the Laundry Workers, went to the Respondent's officeand asked to speak to General Manager Settle. After afewminutesSettlecame out of his office. Baileyintroduced himself to Settle as a representative of theLaundryWorkers and asked for several minutes of histime to discuss recognition of the LaundryWorkers.Settle said that he had a luncheon appointment and didnot have time to talk to him. Bailey urged that would nottake long, and asserted, "I have the authorization cardshere with me and a stipulation for recognition and Iwould like to show you." Settle insisted that he did nothave time, suggested that Bailey talk to his attorney, JohnMcCarty, and gave Bailey McCarty's telephone number.Bailey attempted to call McCarty between 1 and 2 p.m.that day and McCarty returned Bailey's call shortly after2 p.m. Over the telephone Bailey introduced himself toMcCarty as a representative of the Laundry Workers,offered to show McCarty the bargaining authorizationcardssignedby the production and maintenanceemployees, and told McCarty that he would like him tosigna stipulation providing for recognition of the LaundryWorkers. Bailey explained that he knew Mr. Settle, thathe had worked with him in Jacksonville, and that hewanted to be cooperative. McCarty replied that he wasnot in any position to stipulate about anything, that hispartner handled most of the Respondent's work, and thathe was unavailable. Bailey concluded the conversation bysaying that he was having a meeting that night with theproduction and maintenance employees, that the routemenhad decided to go along with whatever decision wasreached by the production and maintenance employees atthemeeting, and that "he would have to see whatdeveloped there that night as to what transpired"thereafter with respect to whether the employees "wouldbe out on the street in the morning.""5. TheRespondent's preparations to cope with thethreatened strikeFacedwith the demand for recognition from theLaundryWorkers and the threat of a strike, McCartycalled for advice from the law firm in Atlanta which isrepresenting theRespondent in this proceeding. ThenMcCarty called Settle and informed him of hisconversation with Bailey and relayed on to Settle theAtlanta firm's advice that he should make a talk to theemployees still on duty so as to get management's point ofview before the employees in advance of the unionmeeting that night.McCarty dictated over the telephonespecific suggestions concerning the content of his talk tothe employees.received copies of papers relating to the certification proceeding from theBoard."These quotations are from McCarty's testimony.My Endings on thisaspect of the case are based upon a blend of the testimony of Bailey andMcCartyOn the principal matters of substance their testimony is inaccord.With respect to the exact sequence of events, however,Ibelievethat McCarty's recollection is more accurate than Bailey's 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few minutes after 4 p.m. Settle had the employeesremainingat the plant assembled. According to Settle'srecollection, he told the employees as follows:"I have called you together today or at this meetingbecause I understand that you are having a meeting thisevening and I have just returned from vacation and mydesk is piled up with mail and other work and I haven'thad a chance to open it and to catch up on my work. Iwould appreciate you giving me an opportunity to dothis. I would hate to see you act in haste. As a matterof fact, I certainly urge you not to do anything hastily,that I would like for you to have the opportunity tovote in an election supervised by the NLRB accordingto the democratic process.That we are in a servicebusinessand we must ofnecessity serve our customers. Anyone who absentshimself from his job will be replaced. I would also liketo tell you that Florida has the right-to-work law whichmeans that no one of necessity must belong to anylabor organization and has a right to work as they seefit....11Shortly after 5 p.m. McCarty called Settle to ascertainthe reaction of the employees to Settle's talk. While thiscallwas in progress McCarty's telephone rang, andMcCarty interrupted his conversation with Settle toanswer.It turned out to be Bailey, whereupon McCartytold Settle he would call him back. In McCarty's words,the following conversation with Bailey then took placeover the telephone:- his first comment was to the effect thatIwas lettingmy client get out of handand I said,"I don't knowwhat you mean," and he said, "Well they have just hadameetingout there and he said some things and Mr.Fitzgeraldsaidsome things thatIdon't like," and Isaid "Well, I'm sorry about that.Iwasn't present but Ihave a vague idea of whathe said," and he said, "Well,I'm going onto this meeting tonight and if the thingsthat I have heard so far are true, why, the workers willbe on the streetin the morning."McCarty replied, "I'm sorry that it has come to thatpoint." 12AfterMcCarty called Settle back and reported to himaboutBailey's lateststrike threat, Settle called Fitzgerald,Harbor, and Leslie into his office. According to theRespondent'switnesses,Settle told the others that he hadreceived a telephonecall informinghim that the LaundryWorkers representative had threatened that the employeeswould go out on strike the following morning and that itwas necessaryto do some planning about "how we couldoperate theplant in casethe employees did go out onstrike."While the Respondent's witnessesdid not give thedetails ofthis discussion,Ifind, in view of the fact thatonly an hour earlier Settle had warned the productionemployees that "anyone who absents himself from his jobwill be replaced," that replacement of striking productionemployeeswas discussedat this meeting. Also discussed,accordingto the Respondent'switnesses,was who wouldhandle the various routes in the event that the driversfailed to report for work the next day. Routes 21, 9, 8,and 6 werementioned.After allocating various runs tovarious supervisors, Settle declared that the one routewhichwas not covered could be taken care of on"The foregoing findings are based largely on McCarty's testimonyWhile McCarty and Bailey differ in their testimony concerning the detailsof the conversation and the sequence of events of this particular afternoon,there is no disagreement between them as to the substance of whatoccurred on this afternoonSaturday. The prospect of bringing the supervisors' wivesinover the long weekend" to prepare the garments forshipmentwhichwere scheduled for delivery on thefollowing Tuesday andWednesday was also discused atthis meeting, according to the Respondent's witnesses.Productionworker Barbara Cannon and routemanRichard Coker each in turn eavesdropped on this meetingfrom the restroom which is adjacent to Settle's office.While in the restroom on the previous day Coker hadaccidentallydiscoveredthattheplywoodpartitionseparatingSettle'sofficefrom the restroom was notsoundproof.'Cannon and Coker testified to additional statementsbeingmade at this meeting on August 29, which arestrenuouslydeniedby all of the participants in themeeting.Cannon's testimonyis asfollows:[Settle] said to let the regular route men take theirclothes out the next day and to ship as much aspossible, and I also heard him say that "When theunion comes in, we will close the doors." He said,"There are some people out there that have joined theunion, but I don't think the majority has, just some."He said he had to worry about routes 4, 6, 9, 11, and20.Coker's testimony is as follows:The first words that I recall hearing is Mr. Settlestating: "Well, we have three routes now; we have six,nine,and twenty. Do you know who we can get tooperate these routes for us?" No one seemed to knowwho they could get to operate these three routes andthen he said, "We will have the girls work as latetomorrow night" - that would be Friday night - "andSaturday evening and probably Sunday. We will havethem work as much as they can to ship as far ahead astheycan and then Tuesday supervisors and theirfamilies will come in and work so that we will be readyTuesday morning." Monday was a holiday. "So we willbe ready Tuesday morning and just keep the doorsclosed and we will operate the plant ourselves as longas we can.""Labor Daywas the following Monday"Coker testifiedthat about 10 minutesafterhis long conversation withSettle on August 28 he went into the restroom where he overheard hisname being mentionedCoker's testimony continues as follows-This was the first time I knew you could hear through that wallWell, I heard my [name] mentioned and I couldn'thear anything so Ireached over and turned off the light and this shut off the exhaust fan upon the ceiling and again I heard my name mentioned and I was curiousIt takes no effort at all to hear through that wall. It's so thin that ifsomeone leans against it on the insideof MrSettle'soffice,the wallbends out in the restroom.Mr. Settle was telling his supervisors the exact conversation we hadjust had,and I was dumb-founded to say the least because of theconfidence that Mr.Settle was going to hold our conversation in, thatthis conversation was in strict confidence,and MrSettleblew whateverhelp right then that I was going to give himCoker testified to overhearing Settle make further statements to theassembled supervisors on this occasion,including the statement that "hedidn'thave to worry about the drivers, that I would take care of thedrivers for him,"a statement about replacing the productionemployees,and another statement to the effect that he was "not going to have theunion in [his]plant telling [him] whatto do " All of thesupervisors allegedto have been present at this meeting denied that any such statements weremade on this occasion or any other occasion. I think it more likely thatthese statements were made,ifat all, at the meeting of supervisors onAugust 29 The Respondent had neither received a demand for recognitionfrom the Laundry Workers nor beenconfrontedwith a strike threat onAugust 28. The useof the term"replace" is more logical in a strike threatsituation.However,Ineed not resolve the conflicting testimony in thisregard because it would notaffect myultimate conclusion herein INDIAN RIVER UNIFORM RENTAL, INC.665As indicated above, Settle, Fitzgerald, and Harbor alldenied that anything was said at this meeting about theRespond'ent's closing its doors. Settle was not the ownerof the Respondent'sbusinessand was thus not in aposition to be able to decide to go out of business ratherthan deal withunions.For this reason I think it unlikelythat he would voice a determination "to close the doors"rather than deal with the Unions in what he thought was aprivate meeting with his departement heads. Under all thecircumstances I conlude that Cannon and Coker heardfragments of the conversation in Settle's office, includingthe statement about replacing production workers, andjumped to erroneous conclusions about the import of theportionsoftheconversationwhich each of themoverheard. I credit the testimony of the Respondent'switnesses as to what was said at this August 29 meetingand find the facts to be as stated above.6.The Laundry Workers meeting on the night ofAugust 29; the strikeThe Laundry Workers held the meeting, as scheduled,at8p.m.onAugust 29. Approximately 28 of theRespondent's 44 production and maintenance workers and7of the Respondent's routemen attended. LaundryWorkers Organizer Bailey reported to the employees thattheRespondent's attorney had claimed that he did notrepresent the Respondent in labor matters and said thathe had received no reply to his demand for recognition.Coker reported to the group that he had overheard Settlesay that he was looking for replacements for certaindrivers and also that he was planning on discharging theproduction employees and replacing them. Cannon alsomade a report at this meeting about what she hadoverheard through the restroom wall, but the nature ofthis report is not disclosed in the record. Several otheremployeesmade reports about threats from theRespondent's supervisors.RoutemanWegener observed,as Coker testified, "that it looked like that Mr. Settle wasgetting ready to hit us and if we waited and let him getboth feet on the ground, we were going to be making abigmistake . . . that we should hit him first." Baileyasked the group what they wanted to do about it. Theresponse was, "Walk out." A vote was taken by a show ofhands and all voted to walk out the next morning. Baileymade arrangments to have employees meet him at theplant in the morning and the meeting was adjourned.Early the next morning 6 routemen16 and approximately30 production and maintenance employees congregatedacrossthestreetfrom the plant. Picketing withhand-lettered signs commenced about 7 a.m. During thefirstweek of the strike the Unions involved paid strikebenefits to 34 production and maintenance employees and7 drivers. Settle admitted that only about six productionand maintenance employees reported for work on August30, the first day of the strike.7.Conclusions concerning the Respondent'sinterference, restraint, and coercion in violation ofSection 8(a)(1) of the ActAs found above, as soon as the Respondent wasinformed that its routemen had signed authorization cardsfor the Sales Drivers and that that organization wasclaiming bargaining rights, the Respondent embarked on acampaign to undermine the Sales Drivers.Within 24hours Assistant General Manager Fitzgerald questionedfour of the Respondent's seven routemen concerning theirsupport of the Sales Drivers and, in the course of theseconversations with three of the routemen, uttered threatsof the loss of various privileges, and in two cases, theirvery jobs, if they adhered to the Sales Drivers. Later on,after questioning the fifth routemen concerning his unionsympathies, Fitzgerald threatened him with replacement ifhe joined the Union.Fitzgerald followed the same general strategy with theproduction and maintenance employees. He questioned atleast six of the production employees concerning theirinterest in the Laundry Workers and sought to ascertainthe identity of the employees who were promoting it.Fitzgerald warned four of the six that the advent of theLaundry Workers might mean either the loss of privilegesin the plant or their jobs.There can be no question but that Fitzgerald's threatstonumerousemployeesconcerningtheadverseconsequencesofunionizationconstituted interference,restraint, and coercion in violation of Section 8(a)(1) oftheAct.And in the atmosphere engendered by thesethreats Fitzgerald's questioning of employees about theirunion sympathies and the identity of its promoters tookon coercive coloration and therefore constituted furtherinterference, restraint, and coercion violative of Section8(a)(1) of the Act.General Manager Settle, after he returned to the planton August 28, also sought to undermine the allegiance ofthe routemen to the Sales Drivers. In his conversationwithCoker, Settle clearly exceeded permissible boundswhen he sought by offers of future benefits and remindersof past favors to induce him to lead the routemen out ofthe Sales Drivers. Settle followed the same technique inhis conversation with Cybuliak but was slightly moresubtle in his approach. The Act does not permit suchoffers of rewards, express or implied, to induce employeesto renounce their duly chosen bargaining representative.The conversations of Sales Manager Harbor and OfficeManager Leslie with routemanWegener also violatedSection 8(a)(1) of the Act. Both supervisors sought toascertain from Wegener what it was that prompted him toseek union affiliation, and when Wegener stated what themen were seeking, Harbor, at least, intimated that theRespondent would try to do something about the men'scomplaints. The Act, in my opinion, entitles employeeswho have chosen a collective-bargaining representative tobe free from such prying conversations with theirsuperiors - conversations which are obviously intended towean the employees away from their bargaining agent.And particularly in the context of this case - with AssistantGeneralManagerFitzgeraldrepeatedlythreateningemployees that they would be discharged because of theUnions - such questioning assumes coercive proportions.The facts summarized above relating to theRespondent's announcement at the August 26 salesmeeting of the drastic penalty of discharge for anyrouteman found talking to a production worker, in myopinion, warrant the conclusion that this action was takenby the Respondent in an effort to stop all contact betweentheRespondent's routemen,whom it knew to beorganized,and its production workers, whom it wasfearfulwouldbecome organized.TheRespondent'sadoption of this stringent enforcement policy at this timefor such an antiunion reason violated Section 8(a)(1) ofthe Act. Cf.N.L.R.B. v. Hill & Hill Truck Line, Inc.,266F.2d 883, 885 (C.A. 5)."The seventh routeman was on vacation. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.Conclusions regarding the Respondent's refusal tobargain collectively with the UnionsaThe Unions' majoritystatus inappropriate unitsThe parties stipulated at the hearing that theRespondent's routemen, with the usual exclusions, andthattheRespondent'sproductionandmaintenanceemployees,with the usual exclusions and excluding alsothe routemen, constituted two separate units, each ofwhichwas appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.The parties further stipulated that there were 7 employeesin the routemen's unit and 44 employees in the productionand maintenance unit. Cards signed by six of the sevenroutemen authorizing the Sales Drivers to act as theirbargainingrepresentativewere received in evidencewithout objection. Five of these six cards were datedAugust 16 and the sixth was dated August 19." Similarly,cardsdesignatingtheLaundryWorkers as "solebargaining agent," signed by 36 of the 44 employees inthe production and maintenance unit, were received inevidence without objection. All but five of these cardswere dated between August 20 and 22. The remainderwere signed between August 23 and 30. Upon theforegoing facts I conclude that at all times on and afterAugust 16, 1968, the Sales Drivers was the exclusivebargaining representative of the Respondent's routemen,and that at all times on and after August 22, 1968, theLaundryWorkerswastheexclusivebargainingrepresentativeoftheRespondent'sproductionandmaintenance employees.b.The Respondent's refusal tobargaincollectivelywith the UnionsAs found above, the Sales Drivers had in both of itsletters requesting recognition offered "to permit a neutralperson to check [its] authorization cards." And Fitzgerald,by his ownadmission,had ascertained by questioning fourof its seven routemen that the four men had authorizedthe Sales Drivers to act as their bargaining representative.Fitzgerald ascertained this fact at least by August 21.Notwithstanding these facts, theRespondent, in itstelegram to the Sales Drivers dated August 27, stated thatitdoubted that the Sales Drivers represented "anuncoerced majority" of its employees in the appropriateunit and suggested that this question be settled throughthe certification procedures of the Act.With respect to the Laundry Workers request forrecognition, it also had offered to prove its majority statusin its letters requesting recognition.Bailey in his personalrequests for recognition had twice offered to submit itsauthorization cards for inspection by the Respondent. Thefirst time he offered them to General Manager Settlehimself, and the second time to the Respondent's attorney,McCarty.Even in the face of a strike threat theRespondent's answer to these requests for recognition ineffect was that it would replace the strikers, if necessary.It is settled that where a union representing a majorityof the employees (a fact which may be evidenced, as here,byauthorizationcards)requestsrecognitionandbargaining,and the employer declines such a request uponthe ground the union lacks the requisite majority support,the employer may be held to have refused to bargain"The seventh routeman testified that he had told Fitzgerald that he hadjoined the Sales Driverscollectivelyin violationof Section 8(a)(5) and (1) of theAct if the evidence justified the conclusion the employer'srefusal "is motivated, not by anybona fidedoubt as tothe union'smajority, but rather by a rejection of thecollectivebargainingprinciple or by a desireto gain timewithin whichto underminethe union."Joy Silk Mills,Inc.,85NLRB 1263, 1264, enfd. 185 F.2d 732, 741-742(C.A.D.C.), cert. denied 341 U.S. 914;SkylineHomes,Inc.v.N.L.R.B.,323F.2d 642, 647-649 (C.A. 5);Independent Inc. v. N.L.R.B.406 F.2d 203 (C.A. 5);TheMadison Courier, Inc..162NLRB 550, 593-596, enfd.405 F.2d I (C.A.D.C.), and cases therein cited.With respect to the Respondent's claimed doubt as tothe Sales Drivers "uncoerced majority" status, it is to benoted that the record is barren of the slightestsuggestionof any coercion or misrepresentation in connection withthe routemen's signingof authorization cards. The same istrue with respect tothe signingof the Laundry Workerscards.In view of this fact and the further fact that Fitzgeraldadmittedly by his ownquestioningof routemen, was wellaware that a majority of them had signed cards for theSalesDrivers, the Respondent's lack of good faith inrejectingtheSalesDrivers request for recognition isabundantly clear on these factsalone.But these are notthe only factscasting lighton the Respondent's lack ofgood faithin refusingto recognize the Sales Drivers. AndthesefactsilluminatetheRespondent'smotives inrejecting the Laundry Workers request for recognition, aswell.The Respondent's refusals to accept certified mail fromtheUnions, although it certainly had reasonable groundsto believe in the case of the letter from the Sales Driversthat the letter was intended for the Respondent and that itwas the confirmatory letter mentioned in the earliertelegram from the Sales Drivers, clearly reflects theRespondent's desire toavoid dealing with the Unions. TheRespondent's conduct from the time it opened the SalesDriverstelegram onAugust 20 establish that this was notamerewhim,butafixeddetermination to avoidbargainingwith the Unions. Thus every one of theRespondent's top officials and supervisors spoke to atleast one of the routemen in an effort to dissuade themfrom adherence to the Sales Drivers. Assistant GeneralManager Fitzgerald talked to five of the seven routemen,and to four of them he threatened loss of employment orsome other form of retaliation if they continued with theirunion affiliation. General Manager Settle appealed to twoof the routemen to turn against the Sales Drivers, usingboth promises of future rewards and reminders of pastbenefitsaccorded them as inducements to them to takesuch action.AssistantGeneralManager Fritzgerald also activelysought to coerce the production employees into rejectingtheLaundryWorkers. Six production workers crediblytestifiedto hearingFitzgerald threaten the loss of theirjobs or the loss of benefits or privileges because of theirunionaffiliation.Otherproductionemployeesgavecredible testimony about coercive conversations with theRespondent'ssupervisorsabouttheirownunionaffiliation, the union sympathies of their fellow employees,and the identity of the instigators of the union movement.Even when the Respondent was faced with the threat ofhaving its entire operation shut down as a result of astrike, the Respondent made no effort to communicatewith the representatives of either Union in an effort toresolve the differencesseparatingthem. On the contrary,theRespondentpromptly informed the production INDIAN RIVER UNIFORM RENTAL, INC.employees that it would replace them if necessary to keepitsbusiness in operationAt a time when tensions werehigh among the employees and a conciliatory word fromtheRespondent might have eased the strained relationsbetween the parties, the Respondent chose to adopt theprovocative tactic of threatening to replace any strikingemployees.Although the strike effectively halted theRespondent's operations for a time and the Respondentcould observe a substantial majority of its employeesstanding around outside the plant in apparent support ofthepicketers(admittedly,onlyaboutsixoftheRespondent'sproductionworkers and none of theroutemen reported for work on August 30)," even then theRespondent did not get in touch with the representativesof the striking employeesinaneffort to resolve thecontroversy.The foregoing facts, in my opinion, fully warrant theconclusion that the Respondent's refusal of both Unions'requests for recognition was not based on a good-faithdoubt as to either Unions' majority status, but ratherstemmed from its determination to avoid bargaining withtheUnions in any event. Under the authorities citedabove, therefore, the Respondent in refusing the requestsof the Sales Drivers and the Laundry Workers forrecognition has violated Section 8(a)(5) and (1) of the Act.9.Conclusions concerning the cause of the strikeAt the meeting of the Laundry Workers on the night ofAugust 29, Organizer Bailey reported on his efforts togain recognition that day and said that he was unable toget an answer from the Respondent. Some employees toldof the threats voiced by the Respondent's supervisorsduring the past week Routeman Coker reported that hehad overheard the Respondent's supervisors planning toreplacecertaindriversand discharge the productionworkers. This was erroneous, as I have found, since whatSettle discussed with his supervisors at the meeting on theafternoon of August 29 was the replacement of anyemployees who went out on strike. At the end of theunionmeeting that night the employees present, 28 ofthem, voted unanimously to go out on strike the nextmorning.The Respondent contends that the strike was caused byCoker's report that the Respondent was planning todischarge the employees, and that since this report wasuntrue, the strike was not an unfair labor practice strikeWhile I agree that Coker's erroneous report was a factorin the causation of the strike, it was not, in my opinion,thesolecauseofthestrike.OrganizerBailey'sunsuccessful efforts to gain recognition that afternoonwere discussed at the union meeting, as were the unlawfulattempts by the Respondent's supervisors to coerce theemployees into abandoning their unions. And there can beno question upon this record but that the grant ofrecognition to the Unions involved would have broughtabout the immediate end of the strike. As the Board andthe courts have held, it is immaterial that other factorsmay also have influenced the employees to decide to goout on strike, for if "unfair labor practices were a"CfIndependent, Inc v N LR B, 406F 2d403 (C A.5)While it istrue that the Board held inWilderMfg Co ,173 NLRBNo 30, that thepresence of a majority of an employer's employees on a picket line doesnot in and of itself establish the absence of a good-faith doubtof majoritystatus on the part of the employer, this ruling was arrived at in a casewholly devoid of evidence of unfair labor practices or of any other conducttending to prevent the holding of a fair election This ruling is plainly notapplicable on the facts of this case667contributing cause of the strike" it may be held to be anunfair labor practice strike.N.L.R.Bv.BirminghamPublishing Company,262 F.2d 2, 9-10 (C.A.5),GeneralDrivers and Helpers Union, Local 662, Teamsters v.N.L.R.B.,302 F.2d 908, 911 (C.A.D.C.), cert. denied 371U.S. 827. CfSimmons, Inc v. N L.R B.,315 F 2d 143,146 (C.A. 1) Upon all of the facts I find that theRespondent's interference, restraint, and coercion, and itsrefusal to recognize the Unions were contributing causesof the strike. Accordingly, I conclude that the strike wasan unfair labor practice strike.CONCLUSIONS OF LAW1.All routemen employed by the Respondent at its FtPierce,Florida,plant,excluding all other employees,office clerical employees, salesmen, guards, professionalemployees,and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.2At all timeson andafterAugust 16, 1968, GeneralSales Drivers & Allied Employees Union, Local No. 198,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousmen and Helpers of America, has been the dulydesignated exclusive collective-bargaining representative ofthe employees in the aforesaid unit of routemen.3By refusing on and after August 19, 1968, torecognize and bargain with General Sales Drivers &AlliedEmployees Union, Local No 198, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, as the exclusive representative ofthe employees in the routemen's unit, the Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.4.All production and maintenance employees employedby the Respondent at its Ft. Pierce, Florida, plant,excludingallroutemen,officeclericalemployees,professional employees, guards and supervisors, as definedin the Act, constitutea unitappropriate for the purpose ofcollective bargaining within themeaningof Section 9(b) ofthe Act.5.At all times on and after August 22, 1968, Local218,Laundry,Dry Cleaning & Dye House WorkersUnionhasbeenthedulydesignatedexclusivecollective-bargaining representative of the employees inthe aforesaid production and maintenance unit.6.By refusing on and after August 23, 1968, torecognizeandbargaincollectivelywithLocal218,Laundry, Dry Cleaning & Dye House Workers Union, astheexclusive representative of the employees in theproduction and maintenance unit, the Respondent hasengaged inunfair labor practices in violation of Section8(a)(5) and (1) of the Act7.By threatening employees with discharge or otheradverse consequences because of their affiliation with theUnions; making promises of rewards to induce employeesto renounce their union affiliation, coercively questioningemployees concerning theirunionaffiliationand whatprompted them to seek it; coercivelyquestioningemployees about the identity ofunionsupporters andleaders;and by announcing for antiunion reasons thatroutemen will be discharged for talking with productionemployees, the Respondent has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, therebyengaging inunfair labor practices in violation of Section 8(a)(1) of theAct. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.The strike in which the Respondent's employees inboth appropriateunits engagedcommencing on August30, 1968,was an unfairlabor practice strike.9.The aforesaidunfairlabor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent had engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act,my Recommended Order will provide thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Ihave found that the Respondent's unfair laborpractices in violation of Section 8(a)(1) and(5) of the Actwere a contributing cause of the strike among theRespondent's employees which commenced on August 30,1968. In order to restore the status quo disrupted by theRespondent'sunfair labor practices,my RecommendedOrder will provide that the Respondent,upon application,offerimmediate reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, to all of thestrikers,dismissing, if necessary,any replacements hired.The Respondent shall also make whole such strikers forany loss ofpay they mayhave suffered by reason of theRespondent'srefusal,ifany,toreinstatethem,bypayment to each of them of a sum of money during theperiod from 5 days after the date on which he applies forreinstatement to the date of the Respondent'soffer ofreinstatement.Incomputingbackpay theformulasprescribedinF.W.WoolworthCompany,90 NLRB 289,291-294,andIsisPlumbing&Heating Co.,138NLRB716, shall be followed.In view of the nature of the unfair labor practicescommitted,the commissionby theRespondent of similarand of other unfair labor practices may be anticipated. Ishall, therefore,make my Recommended Order hereincoextensive with the threat and order that the Respondentcease and desist from infringing in any manner upon therights guaranteed in Section7 of the Act.Upon the foregoing findings and conclusions and theentire record,and pursuant to Section10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERThe Respondent,IndianRiver UniformRental, Inc.,Ft.Pierce,Florida, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withGeneral Sales Drivers & Allied Employees Union, LocalNo. 198,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousmen and Helpers of America, as theexclusiverepresentativeof all its employees in theappropriate unit of routemen stated in the Conclusions ofLaw above.(b)Refusing to recognize and bargain collectively withLocal 218, Laundry, Dry Cleaning & Dye House WorkersUnion, as the exclusive representative of all its employeesin the appropriate unit of production and maintenanceemployees stated in the Conclusions of Law above.(c)Threatening employees with discharge or otheradverse consequences because of their affiliation with theUnions; making promises of rewards to induce employeesto renounce their union affiliation; coercively questioningemployees concerning union matters; and announcing forantiunionreasons the imposition of drastic penalties forinfractions of employer work practices.(d) In any other manner, interfering with, restraining,or coercing employees in the exercise of rights quaranteedin Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Upon request, recognize and bargain collectivelywith General Sales Drivers & Allied Employees Union,Local No. 198, International Brotherhood of Teamsters,Chauffeurs,Warehousmen and Helpers of America, as theexclusiverepresentativeof all the employees in theappropriate unit of routemen stated in the Conclusions ofLaw above.(b)Upon request, recognize and bargain collectivelywith Local 218, Laundry, Dry Cleaning & Dye HouseWorkers Union, as the exclusive representative of all theemployees in the appropriate unit of production andmaintenanceemployees stated in the Conclusions of Lawabove.(c)Upon application,offerimmediateand fullreinstatementto their former or substantially equivalentpositionsto all those employees who went out on strike onAugust 30, 1968, or thereafter, without prejudice to theirseniorityorother rights and privileges, dismissing ifnecessary all persons hired on or after that date, andmake such applicants whole for any loss of pay sufferedby reason of the Respondent's refusal, if any, to reinstatethem, in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(d)Notify any of the persons entitled to reinstatementunder this Recommended Order if presently serving in theArmed Forces of the United States of their right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(f)Post at its Ft. Pierce, Florida, plant copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by an authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaystherafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify theRegionalDirector for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this RecommendedOrder isadoptedby the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the noticeIn the furtherevent that the Board's Order is enforcedby a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnited States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting, within 10 days from the dateof this Order,what steps Respondenthas takento comply herewith " INDIAN RIVER UNIFORM RENTAL,INC.669APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL,upon request,recognize and bargaincollectivelywithGeneralSalesDrivers& AlliedEmployeesUnion,LocalNo. 198, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,as the exclusive representativeof all the employees in the bargaining unit describedbelow with respect to rates of pay, wages,hours ofemployment,and other conditions of employment and,ifanunderstanding is reached, embody such anunderstanding in a signed agreement.The bargainingunit is:All our routemen employed in our Ft.Pierce,Florida,plant,excluding all other employees, officeclericalemployees,salesmen, guards,professionalemployees,and supervisors as defined in the Act.WE WILL,upon request,recognize and bargaincollectively with Local 218, Laundry,Dry Cleaning &DyeHouseWorkersUnionastheexclusiverepresentative of all the employees in the bargainingunitdescribed below with respect to rates of pay,wages, hours of employment,and other conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:All our production and maintenance employeesemployed in our Ft.Pierce,Florida, plant, excludingall routemen, office clerical employees, professionalemployees,guards and supervisors,as defined in theAct.WE WILL, upon application,reinstate the employeeswho went out on strike on August 30, 1968, - orthereafter,without prejudice to their seniority or otherrights and privileges.WE WILL notify the employees entitled toreinstatement, if presently serving in the Armed Forcesof the United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andServiceAct,as amended,afterdischarge from theArmed Forces.WE WILL NOT threaten employees with discharge orotherharmful consequences because they join orsupport a union;make promises of benefits or rewardstopersuadeemployees to renounce their unionmembership;coercively question employees about unionmatters;and announce or impose for antiunion reasonsdrastic punishment for infractions of our work rules orpractices.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of the rightto join a union and to participate in union activities.DatedByINDIANRIVERUNIFORMRENTAL, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,Room 706,Federal Office Building,500 Zack Street, Tampa,Florida33602, Telephone 813-228-7711, Extension 227.